FILED
                             NOT FOR PUBLICATION                            AUG 16 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



CHEE-KET WONG,                                   No. 11-72856

               Petitioner,                       Agency No. A077-074-977

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted August 14, 2013 **

Before:        SCHROEDER, GRABER, and PAEZ, Circuit Judges.

       Chee-Ket Wong, a native and citizen of Malaysia, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s decision denying his application for withholding of removal.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Thus, we deny Wong’s
request for oral argument.
We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence

the agency’s factual findings, Wakkary v. Holder, 558 F.3d 1049, 1056 (9th Cir.

2009), and we deny the petition for review.

      Wong does not contend that he suffered past persecution. Rather, he

contends that he faces a clear probability of future persecution based on his

Christian religion and Chinese ethnicity. Substantial evidence supports the BIA’s

finding that, even under a disfavored group analysis, Wong failed to show

sufficient individualized risk to establish that it is more likely than not he would be

persecuted if removed to Malaysia. See Halim v. Holder, 590 F.3d 971, 979 (9th

Cir. 2009); Wakkary, 558 F.3d at 1066 (“[a]n applicant for withholding of removal

will need to adduce a considerably larger quantum of individualized-risk evidence

to prevail than would an asylum applicant”). Accordingly, Wong’s withholding of

removal claim fails.

      PETITION FOR REVIEW DENIED.




                                           2                                     11-72856